Citation Nr: 1441793	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-00 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a left leg disability, claimed as swelling, to include as secondary to a service-connected right foot bunionectomy.

2.  Entitlement to service connection for a right leg disability, claimed as swelling, to include as secondary a service-connected left foot bunionectomy.

3.  Entitlement to an initial disability evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial disability evaluation in excess of 10 percent for status post left foot bunionectomy.

5.  Entitlement to an initial disability evaluation in excess of 10 percent for status post right foot bunionectomy.

6.  Entitlement to an initial compensable disability evaluation for chronic allergic rhinitis prior to December 7, 2012 and in excess of 10 percent from December 7, 2012.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to April 2005, including service in the Southwest Asia theater of operations.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision and November 2008 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Reno, Nevada, respectively.  These matters were previously before the Board in September 2012.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a travel board hearing on December 2008 and April 2010 Form 9's.  The Veteran was subsequently scheduled for a travel board hearing on May 18, 2010 at 10:30 A.M., which she did not appear for.  A copy of a fax date stamped May 18, 2010 9:01 A.M. was received by the Board in September 2014.  The fax appeared to state that the Veteran was ill and could not make the travel board hearing and requested it be rescheduled.  The fax included a notation that a video conference would be acceptable.  The Board notes that the fax requesting the hearing to be rescheduled is date stamped prior to time of the scheduled hearing.  Based on the facts above, the Board finds that good cause has been presented and that the Veteran should be rescheduled for a travel board or video conference hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board or video conference hearing before the Board at the next available opportunity.  Notice of the hearing must be mailed to the Veteran and to her representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

